[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-11695         ELEVENTH CIRCUIT
                                   Non-Argument Calendar        APRIL 7, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
               D.C. Docket Nos. 8:07-cv-01492-EAK, 8:94-ap-00554-KRM

T. CARLTON RICHARDSON,

lllllllllllllllllllll                                              Plaintiff - Appellant,


                                            versus

RON PETERSON,
as Trustee of the Jacqueline N.
Overton Trust,

lllllllllllllllllllll                                             Defendant - Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                        (April 7, 2011)

Before EDMONDSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      This appeal is the second time that we have reviewed the denial of Theodore

Richardson’s motions to reconsider a ruling of the bankruptcy court. Richardson

moved twice for the bankruptcy court to reconsider its ruling that the debt arising

from a judgment against Richardson and in favor of Ron Peterson was

nondischargeable. The bankruptcy court denied the motions to reconsider in two

separate orders, but the district court failed to review those orders. This Court

reversed and remanded for the district court to “address the orders of the

bankruptcy court . . . that denied Richardson’s motions to reconsider,” Richardson

v. Peterson, No. 08-16074 (11th Cir. July 31, 2009), after which the district court

affirmed those orders. We affirm.

      Richardson argues that his right to due process was violated in three ways,

but his arguments fail. First, Richardson argues that he should have received an

evidentiary hearing after his case was remanded to the district court, but the

district court permitted Richardson to file a supplemental brief in which he raised

numerous arguments and to which he attached several exhibits. See Mathews v.

Eldridge, 424 U.S. 319, 349, 96 S. Ct. 893, 909 (1976) (rights of due process are

satisfied when the litigant receives notice and an opportunity to be heard).

Second, Richardson argues that his first motion for reconsideration should not

have been struck summarily, but his motion was untimely and Richardson was not

                                          2
entitled to a hearing to examine that determination. See Cano v. Baker, 435 F.3d
1337, 1343 (11th Cir. 2006). Third, Richardson complains about the rules

mandating that his time to appeal ran from the entry of the order denying his first

motion, see Fed. R. Bankr. P. 8002(a), instead of the service of that order, see id.

9022(a), but Richardson had actual notice of and an opportunity to appeal the

denial of his first motion. Nineteen days after the denial of his first motion,

Richardson filed a second motion in which he timely requested a “20 [day]

extension to file notice of appeal . . . pursuant to [Rule] 8002(c),” but he failed to

provide an excuse for failing to timely appeal, id. 8002(c).

      Richardson challenges on two grounds the denial of his motions to

reconsider, but these arguments also fail. First, Richardson argues that he was

entitled to an additional three days within which to appeal the denial of his first

motion because he was served the order by mail, but “[t]he ten day period of Rule

8002(a) begins to run upon the entry of the order, not its service.” In re Williams,

216 F.3d 1295, 1297 n.3 (11th Cir. 2000) (quoting In re Arbuckle, 988 F.2d 29, 31

(5th Cir. 1993)). Second, Richardson argues that the bankruptcy court erred in

finding that he failed to make a showing of excusable neglect in his second

motion, but Richardson did not even mention excusable neglect in his second

motion. See id. 8002(c)(2); Williams, 216 F.3d at 1297.

                                           3
We AFFIRM the judgment of the district court.




                                4